UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December31, 2009 OR [] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 Commission File Number0-27918 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CENTURY ALUMINUM 401(k) PLAN 2511 Garden Road Building A, Suite 200 Monterey, California 93940 B. Name of issuer of the common stock issued pursuant to the Plan and the address of its principal executive office: Century Aluminum Company 2511 Garden Road Building A, Suite 200 Monterey, California 93940 Table of Contents CENTURY ALUMINUM 401(k) PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-14 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2009 — 15 Form 5500, Schedule H, Part IV, Line 4i — Schedule of Assets (Held at End of Year) 16 Form 5500, Schedule H, Part IV, Line 4j — Schedule of Reportable Transactions 17 NOTE: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Century Aluminum 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the Century Aluminum 401(k) Plan (the "Plan") as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1)assets (held at end of year) as of December31, 2009, and (2)reportable transactions for the year ended December31, 2009, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Pittsburgh, Pennsylvania June 29, 2010 - 1 - Table of Contents CENTURY ALUMINUM 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 ASSETS: Investments at fair value: Investments in mutual funds $ $ Century Aluminum Company common stock Common trust funds Participant loans Total investments Receivables: Employee contributions Employer contributions — Total receivables Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See notes to financial statements. - 2 - Table of Contents CENTURY ALUMINUM 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 Net assets available for benefits — Beginning of year $ $ Additions: Investment income: Net appreciation in fair value — Interest and dividends Net investment income Employee contributions Employer contributions Other contributions — Total additions Deductions: Net depreciation in fair value — Benefit payments Net transfers Total deductions Net change ) Net assets available for benefits — End of year $ $ See notes to financial statements. - 3 - Table of Contents CENTURY ALUMINUM 401(k) PLAN NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER31, 2 1. DESCRIPTION OF THE PLAN The following brief description of the Century Aluminum 401(k) Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan document for more complete description of the Plan’s provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). General — The Plan, established June1, 1989, is a defined contribution plan for all salaried employees of Century Aluminum Company (the “Company”), Century Aluminum of West Virginia, Inc. and Century Aluminum of Kentucky, LLC, as well as the hourly employees of Century Aluminum of Kentucky, LLC and all other domestic employees who are not covered by a collective bargaining agreement with the Company. The Plan’s trustee is T. Rowe Price. Contributions — Plan participants can elect to have the Company defer up to 100% of their compensation subject to limitations as determined by Internal Revenue Service regulations for the purpose of making pre-tax contributions to the Plan. Annual plan pre-tax contributions were limited to $16,500 and $15,500 for 2009 and 2008, respectively; participants 50years of age or over may make additional catch-up contributions of $5,500 and $5,000 for 2009 and 2008, respectively. The Company suspended matching contributions for the 2009 plan year.For 2008, the Company’s matching contribution was an amount equal to the sum of (1) 100% of each eligible participant’s contributions (including “catch-up contributions”) that did not exceed 3% of their compensation for the year, plus (2) 50% of each eligible participant’s contributions (including “catch-up contributions”) that exceeded 3% of their compensation for the year but did not exceed 5% percent of their compensation for the year.Contributions made by the Company were allocated50%to Century Aluminum Company common stock (participants may reallocate such investments, subject to securities law restrictions) and 50% by fund in proportion to the participants' contributions election. In 2009, although the Company suspended matching contributions, plan participants received some employer matching contributions.These employer contributions represented a “true-up” of the 2008 employer matching contributions that were calculated based upon the plan participants’ 2008 contributions and their total eligible compensation for the plan year. Vesting — Plan participants are fully vested in employee pre-tax contributions made to the Plan. Pre-tax participant contributions are nonforfeitable.Company contributions are also fully vested and nonforfeitable. Participant Accounts — Participants may elect to have pre-tax participant contributions invested in one or all of the funds listed in Note 4 and Century Aluminum Company common stock. Payment of Benefits — Subject to provisions in the Plan, participants are entitled to distributions upon reaching age 59 ½, or earlier in the case of retirement, death, termination, or hardship.Upon proof of an immediate and heavy financial need, amounts contributed may be withdrawn for a hardship purpose.Certain income tax penalties may apply to withdrawals or distributions (including participant loan defaults) prior to age 59½. - 4 - Table of Contents Participant Loans — Participants may borrow from their fund account a minimum of $1,000 to a maximum amount of $50,000 or 50% of their vested account balance, whichever is less.Loan transactions are treated as a transfer to (from) the investment fund from (to) the Participant Loan Fund. Loan terms range from one to five years or up to 25 years for the purchase of a primary residence.The interest rate will be established at the inception of the loan and will be set at the prime lending rate as posted in the Wall Street Journal (or similar financial publication) when the loan is made.The interest rate will be fixed and will not change for the duration of the loan.The interest rate for loan transactions in 2009 and 2008 ranged from 3.25% to 7.25%. Principal and interest is paid ratably through payroll deductions. Partial Termination —On February 4, 2009, the Company announced the curtailment of plant operations at the Ravenswood facility. Furloughs for the majority of Ravenswood'semployees were completed by February 20, 2009.While the Company has determined that the loss of Plan participants as a result of the plant curtailment has caused the Plan to experience a partial termination, all active and furloughed Plan participants are already 100% vested in their account balances. Forfeited Accounts — In 2008, employer contributions were reduced by $38,792 from forfeited amounts. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). Fully Benefit-Responsive Investment Contracts — As required by the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 946-210-45, the statements of net assets available for benefits presents investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit-responsive contracts from fair value to contract value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive under the terms of the Plan.The statement of changes in net assets available for benefits is presented on a contract value basis. Investment Valuation and Income Recognition — The Plan’s investments are reported at fair value, except for fully benefit-responsive investment contracts, which are adjusted from fair value to contract value.Contract value represents contributions made under the contract, plus interest at the contract rate, less funds used to pay Plan benefits.Investments in mutual funds are stated at the funds’ net asset values per share on the last business day of the Plan’s year-end. Investments in common stock of Century Aluminum Company are valued at the last reported sales price on the last business day of the year. Participant loans are valued at cost, which approximates fair value.See Note 3 and Note 5 for a discussion of the valuation of the investments in the common trust funds. Purchases and sales of securities are recorded on a trade-date basis. Investment income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Management fees and operating expenses charged to the Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a component of net appreciation (depreciation) in the fair market value of such investments. - 5 - Table of Contents Use of Estimates — The preparation of financial statements in accordance with GAAP requires Plan management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein. Actual results could differ from those estimates. Administrative Expenses — Administrative expenses of the Plan are paid by the Company. New Accounting Standards Adopted— The accounting standards initially adopted in the 2009 financial statements described below affected certain note disclosures but did not impact the statements of net assets available for benefits or the statement of changes of net assets available for benefits. Accounting Standards Codification—The FASB ASC became effective on July1, 2009. At that date, the ASC became FASB’s official source of authoritative GAAP applicable to all public and nonpublic nongovernmental entities, superseding existing guidance issued by the FASB, the American Institute of Certified Public Accountants, the Emerging Issues Task Force and other related literature. The FASB also issues Accounting Standards Updates (ASU). An ASU communicates amendments to the ASC. An ASU also provides information to help a user of GAAP understand how and why GAAP is changing and when the changes will be effective. Subsequent Events— In May2009, the FASB issued ASC855, “Subsequent Events” (originally issued as FASB Statement No.165, “Subsequent Events”) to establish general standards of accounting for and disclosing events that occur after the balance sheet date, but prior to the issuance of financial statements. ASC 855 provides guidance on when financial statements should be adjusted for subsequent events and requires companies to disclose subsequent events and the date through which subsequent events have been evaluated. ASC 855 is effective for periods ending after June15, 2009. In February 2010, the FASB issued FASB Accounting Standards Update 2010-09, “Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements” (ASU 2010-09), which amends FASB ASC 855.The update provides that SEC filers, as defined in ASU 2010-09, are no longer required to disclose the date through which subsequent events have been evaluated.The update also requires SEC filers to evaluate subsequent events through the date the financial statements are issued rather than the date the financial statements are available to be issued. Updates to Fair Value Measurements and Disclosures— In 2009, FASB Staff Position157-4, “Disclosures Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly,” was issued and later codified into ASC820, which expanded disclosures and required that major category for debt and equity securities in the fair value hierarchy table be determined on the basis of the nature and risks of the investments. New Accounting Standards to Be Adopted— In January 2010, the FASB issued FASB ASU 2010-06, “Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements” (ASU 2010-06), which amends FASB ASC 820, “Fair Value Measurements and Disclosures.” The update provides additional disclosures for transfers into and out of Levels 1 and 2 fair value hierarchy and separate disclosures about purchases, issuances and settlements relating to Level3 fair value hierarchy measurements and clarifies certain other existing disclosure requirements.In addition ASU 2010-06 amends guidance on employers’ disclosures about postretirement benefit plan assets to require that disclosures be provided by classes of assets instead of by major categories of assets.ASU No.2010-06 is effective for periods beginning after December15, 2009, except for the requirement to provide Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December15, 2010. The Plan is currently evaluating the impact ASU No.2010-06 will have on future financial statements. - 6 - Table of Contents 3. FAIR VALUE MEASUREMENTS Fair value measurements are based on GAAP using an established framework for measuring and disclosing fair value for the various financial instruments within the Plan. Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”Fair value represents an exit price and that exit price should reflect all the assumptions that market participants would use in pricing the asset or liability. Valuation techniques used to measure fair value are based upon observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s judgment about future events. These two types of inputs create the following fair value hierarchy: ● Level 1 – Valuations are based on quoted prices for identical assets or liabilities in an active market. ● Level 2 – Valuations are based on quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations for which all significant inputs are observable or can be corroborated by observable market data. ● Level 3 – Assets or liabilities whose significant inputs are unobservable. Valuations are determined using pricing models and discounted cash flow models and includes management judgment and estimation which may be significant. The asset’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used should attempt to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methods used for assets measured at fair value. There have been no changes in methodologies used at December 31, 2009. ● Common trust funds: The fair value of the investments in the common trust funds is determined by the fund trustee based on the fair value of the underlying securities within the fund, which represent the net asset value of the shares held by the Plan at year-end. ● Mutual funds: The fair value of the investments in the mutual funds are based on observable market quotations and are valued at the closing price reported on the active market on which the individual securities are traded. ● Common stock: The fair value of these financial instruments is based on observable market quotations and is valued at the closing price reported on the active market on which the individual securities are traded. ● Cash and cash equivalents: The carrying value approximates fair value. ● Loans to participants: Participant loans are valued at the outstanding balances, which approximates fair value. The determination of the fair value of participant loans includes management judgment on estimates of repayment rates of these loans which may be significant to the fair value measurement. - 7 - Table of Contents The following tables set forth, by level, the fair value hierarchy of the Plan’s financial assets that are accounted for at fair value on a recurring basis. Our assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and the placement within the fair value hierarchy levels. Recurring Fair Value Measurements As of December 31, 2009 Total Level 1 Level 2 Level 3 Common trust funds: T. Rowe Price Stable Value Fund $ $
